TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00325-CV



                                          J. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
NO. C2021-0046C, THE HONORABLE DEBORAH WIGINGTON, JUDGE PRESIDING


                             MEMORANDUM OPINION


               J.G. (Father) appeals from the trial court’s final order in suit affecting the parent-

child relationship and order of termination following a bench trial. 1        See Tex. Fam. Code

§ 161.001. The trial court found by clear and convincing evidence that statutory grounds for

terminating his parental rights existed and that termination was in his child R.G.’s best interest.

See id. § 161.001(b)(1)(D), (E), (O), (P), (2).

               On appeal, Father’s court-appointed attorney has filed a brief concluding that his

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental


       1  We refer to appellant by his initials or as Father and his child by the child’s initials.
See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. The parental rights of the child’s mother
also were terminated in the final order, but she has not appealed.
rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Father’s attorney has certified to this Court that

he provided a copy of the Anders briefs to Father and informed his of his right to examine the

appellate record and to file a pro se brief. To date, Father has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders brief submitted on Father’s

behalf, and have found nothing that would arguably support an appeal. Our review included the

trial court’s endangerment findings, see Tex. Fam. Code § 161.001(b)(1)(D), (E), and we have

found no issues that could be raised on appeal with respect to those findings, see In re N.G.,

577 S.W.3d 230, 237 (Tex. 2019). We agree that the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s final order. 2



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: August 31, 2022




       2
           We deny Father’s counsel’s motion to withdraw as attorney of record. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If Father, after consulting with counsel, desires to
file a petition for review, his counsel should timely file with the Texas Supreme Court “a petition
for review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                  2